Citation Nr: 1715168	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-32 573 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating higher than 10 percent for right shoulder infraspinatus and supraspinatus tendon tears from October 1, 2009 to October 20, 2015, and disability rating higher than 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to September 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and December 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011 the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is in the record.  The appeal was previously remanded in August 2011, May 2014 and July 2016, for additional development.

During the pendency of this appeal, by a rating decision in October 2015, the Veteran's disability ratings for the right shoulder was increased to 30 percent effective October 20, 2015.  Because the increased rating does not represent a grant of the maximum benefits allowable, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the Board finds that for the entire period on appeal, the Veteran's psychiatric disorder most closely approximated occupational and social impairment with reduced reliability and productivity.

2.  Prior to October 20, 2015, the Veteran's right shoulder disability did not approximate limitation of motion to shoulder level even considering his complaints of pain and functional impairment.

3.  Beginning October 20, 2015, the Veteran's right shoulder disability has been manifested by right shoulder flexion limited to, at worst, 30 degrees with pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent, and no higher, for the Veteran's psychiatric disorder, to include anxiety disorder and PTSD, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for right shoulder infraspinatus and supraspinatus tendon tears prior to October 20, 2015 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5201 (2016).

3.  The criteria for a disability rating of 40 percent, but not higher, for right shoulder infraspinatus and supraspinatus tendon tears have been met for the period beginning October 20, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, notice was provided by correspondence in May 2009, November 2009, December 2009, March 2010, September 2011 and October 2012.  The claims were last readjudicated in October 2016.

The claim for a higher rating for an acquired psychiatric disorder arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and post-service treatment records.  Pursuant to the July 2016 remand directives, VA attempted to procure the Veteran's Social Security Administration (SSA) records which were formally found to be unavailable.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  VA examinations addressing the claims on appeal were obtained.  Additionally, while his representative argued that a new VA psychiatric examination was warranted because the most recent examination was performed in October 2015, the Board notes that there is nothing in the record to suggests that the Veteran's service-connected psychiatric disorder worsened since the October 2015 VA examination, and the mere passage of time is insufficient to trigger VA's duty to order a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  VA has obtained examinations for the right shoulder.  The Board has reviewed the examination reports, and finds that they are adequate to adjudicate the claims on appeal.  The Board is cognizant of Correia v. McDonald, 28 Vet. App. 158 (2016), wherein the United States Court of Appeals for Veterans Claims elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  The Board has reviewed the July 2016 VA examination report for the Veteran's right shoulder and finds that it fully complies with those requirements.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue herein decided.

Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Psychiatric disorder

The Veteran's psychiatric disorder is rated under Diagnostic Codes 9413 which utilizes General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under that Formula, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms are controlled by medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9413 (2016).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment   with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130  [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board after August 4, 2014, the DSM-5 is applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

VA treatment records show that the Veteran was diagnosed with anxiety disorder, not otherwise specified (NOS) with PTSD features and, depressive disorder, NOS, in December 2009.  The clinician assigned a GAF score of 65 and referred the Veteran for group therapy.

On VA examination in March 2010 the Veteran reported having a difficult time adjusting following his retirement from the military in October of the previous year.  While initially he planned to not work, this gave him too much time to think about his combat experiences, therefore he started working.  He spent most of his time with his wife of 22 years.  This was his second marriage.  He had a son by blood and a daughter from his wife's previous marriage.  He enjoyed a number of activities with his wife, including going to the park, golfing, and spending time with their granddaughter.  He also had regular contact with his twin brother.  The Veteran related always being something of a loner.  He had some acquaintances outside of his family, but no close friends.  The Veteran was undergoing group therapy.  He did not require medication for his psychiatric symptoms.  The Veteran noted continued symptoms of PTSD, including nightmares, intrusive thoughts, irritability, hypervigilance and sleep problems.  The Veteran denied suicidal or homicidal ideation, or psychosis.  The examiner described the Veteran as cooperative with good eye contact.  His mood was fine and affect euthymic.  Speech was normal.  No motor abnormalities were noted.  Thoughts were logical and goal directed with intact associations.  Insight and judgment were good.  He was diagnosed with anxiety disorder, NOS and assigned a GAF of 70.  The examiner determined that the Veteran's psychiatric symptoms were not severe enough to interfere with occupational and social functioning.

In May 2010 the Veteran reported nightmares, social isolation, intrusive thoughts, irritability and weekly panic attacks.  VA treatment records show that he was admitted in July 2011 for two days with disorganized and volatile behavior.  He was oriented to person, place, time and situation, and had fair eye-contact.  His mood was dysphoric and hostile and his affect angry.  He denied suicidal ideation or homicidal ideation, delusions, or paranoid ideation, but was noted to be extremely hypervigilant and guarded.  

On VA examination in October 2011 the Veteran complained of recurrent intrusive memories of combat experiences, to which he responded with feelings of intense fear, hopelessness, and horror.  The Veteran also reported intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of his combat experiences.  The Veteran related avoidance of stimuli, difficulty falling or staying asleep, anxiety, depression, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.  He remained married and had grown children and a twin brother.  He related active participation in family life.  He and his wife had planned to move to Puerto Rico, but due to his mother's illness he had remained in Texas.  Being physically separated from his wife was difficult and he intended to join her once he finished what he was doing.  He reported having a few friends, although he did not socialize much with them.  The Veteran reported being self-employed and was also pursuing a Master's degree in business.  He was active in his church as a deacon.  The Veteran denied any legal problems or problems with violent behavior.  The Veteran was being treated with medication since he was hospitalized earlier that year.  

Mental status examination revealed anxiety, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Based on the examination findings, the examiner assigned a GAF of 70 and diagnosed PTSD productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

VA treatment notes in August 2012 show that the Veteran reported several months of excessive spending on things he would otherwise never buy, such as a restaurant.  He started believing he was living with God.  The clinician noted that as the euphoria evolved the Veteran developed what sounded like a paranoid persecutory delusional system when he wanted to kill others.  The clinician discussed bipolar illness with the Veteran.  The clinician described good eye contact.  Affect was euthymic to mildly anxious with fair mobility.  Speech was normal in rate, tone, volume, and prosody.  Thought processes were reasonably logical and fair goal directed.  He denied suicidal or homicidal paranoid ideation.  The Veteran denied auditory, visual, tactile, gustatory, or olfactory hallucinations.  He was oriented to person, place, situation, and date.  His concentration was reasonably intact as evidenced by an ability to follow the conversation and repeat information provided during the session.  His memory was reasonably intact in that he was able to recall pertinent personal information and repeat his medication indications.  His judgment and insight were fair. 

In May 2015 the Veteran was admitted for psychiatric treatment for 10 days.  His GAF score was 29.  Reportedly, he believed that the devil was talking to him and threatened to kill him.  His mood was manic and he exhibited grandiose thoughts.  An assessment of acute manic episode was noted.  The clinician indicated that this  episode may have been precipitated from increased stress at home and school and non-adherence to medications.  

On VA examination in October 2015 the Veteran reported feeling that he was doing reasonably well, other than feeling mild apathy.  The Veteran endorsed intrusive distressing memories, nightmares, avoidance of stimuli, markedly diminished interest or participation in significant activities, irritability, hypervigilance, exaggerated startle response and sleep disturbance.  The Veteran reported an occupational history post-service retirement, working for three years as a contractor training enable manager.  He then opened up a restaurant for 4 months.  Subsequently, he spent two years in Saudi Arabia as a training manager.  The examiner noted, based on his treatment of the Veteran and collateral from the Veteran's spouse, that the Veteran's psychiatric symptoms appeared to manifest with cyclic periodicity between one to two full cycles of mania followed by depression, a pattern that was usually associated with good response to treatment.  As part of his treatment, the clinician recommended that the Veteran postpone returning to school for one year in order to allow for consolidation of improvement, particularly as his highest mania risks were the traditional summer and winter seasons.  

The Veteran was described as neatly dressed and cooperative during the interview.  Speech was within normal limits and he maintained sufficient eye contact during the interview.  Psychomotor activity was normal.  He appeared euthymic and affect was within normal limits.  Thought process was linear, logical, and goal directed.  There were no indications derailment or any bizarre behavior.  Thought content showed no suicidal or homicidal thoughts.  No auditory or visual hallucinations were reported.  He also denied delusions, paranoia, obsessions or compulsions. Insight and judgment were adequate.  There was sufficient impulse control reported and demonstrated.  Cognition was alert and oriented to person, place, time, and purpose.  Recent and remote memories were appropriate.  The examiner determined that the Veteran's psychiatric symptoms were productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

In December 2015 the Veteran complained of increased irritability and agitation.  Mental status examination noted affect congruent with mood.  Hygiene was adequate.  He was cooperative and reasonable, although his speech was somewhat rapid and purpose driven.  Insight and judgment were intact.  He was alert and oriented to all spheres.  His memory was intact.  In March 2016 the Veteran reported continuing to travel with his wife for work and pleasure.  He felt stabilized on medications, although some anxiety continued.  He was two classes away from completing his MBA.  The Veteran expressed a desire to work in a veteran peer support program.  Mental status examination noted affect congruent with mood.  Hygiene was adequate.  He was cooperative and reasonable.  Insight and judgment were unremarkable.  He was alert and oriented to all spheres.  His memory was intact.  He denied suicidal or homicidal ideation.  In June 2016 the Veteran reported being stressed about completing his MBA.  He and his spouse had reportedly decided to become life coaches for others.  The Veteran indicated that he would be traveling that summer.  His mental status examination remained as before.  

In October 2016 the Veteran appeared hyper-religious, not giving clear responses to questions, continuing to circle back to God.  Reportedly, his spouse thought he was manic and asked him to seek treatment.  The clinician noted that while the Veteran reported feeling level, he exhibited symptoms suggestive of a moderate manic stage.  Mental status examination noted affect congruent with mood, which was hyperactive.  Hygiene was adequate.  He was cooperative and reasonable.  Insight and judgment were fair.  He was alert and oriented to all spheres.  His memory was intact.  He denied suicidal or homicidal ideation.

On review of the evidence of record, the Board finds that the Veteran's psychiatric disorder most closely approximates the criteria for a 50 percent rating during the period on appeal.  The VA examiner in 2011 noted anxiety, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, which corresponds to a 50 percent rating.  Additionally, he has occasionally expressed homicidal ideation and psychosis and it is apparent that the Veteran's mental health disorder is manifested by periods of mania that have required inpatient treatment during the period on appeal, although generally his symptoms are well-controlled with treatment, including medication.  

The Board finds that the evidence of record does not support a higher disability rating of 50 percent at any point during the appeal period.  While the Veteran evidenced difficulty adapting to stressful circumstances, he has not evidence other symptoms corresponding to a 70 percent rating during the appeal period, such as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and the inability to establish and maintain effective relationships.  

Additionally, while the evidence undeniably shows that the Veteran's psychiatric symptoms are productive of social impairment, overall he reported good family and social relationships with positive interactions.  He has been pursuing an MBA, he has worked and has been active in his church.  He frequently travels for his spouse's work and for pleasure and is considering being a life coach for others.  

In sum, the Board finds that the criteria for a 70 percent rating have not been demonstrated.  The evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Nor is there symptomatology of similar severity, frequency and duration consistent with the criteria for a 70 percent rating.  Therefore, the Board finds that the evidence does not more nearly approximate the criteria for a rating of 70 percent and a rating greater than 50 percent is denied.

Accordingly, the Board resolves reasonable doubt in favor of the Veteran and finds that the criteria for a 50 percent rating, and no higher, for a psychiatric disorder, including PTSD and anxiety disorder, are met.  A rating in excess of 50 percent is not warranted at any point during the appeal period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

2. Right shoulder

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which 
 becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

An October 2009 rating decision granted the Veteran's claim of entitlement to service connection for right shoulder infraspinatus and supraspinatus tendon tears and assigned an evaluation of 10 percent effective October 1, 2009.  During the pendency of this appeal, by a rating decision in October 2015, the Veteran's disability ratings for the right shoulder disability was increased to 30 percent effective October 20, 2015.  

From October 1, 2009 to October 20, 2015 the Veteran's right shoulder disability is rated under Diagnostic Code 5201-5024, and from October 20, 2015 it is rated under Diagnostic Code 5003-5201.  Hyphenated diagnostic codes are used when the rating for a disability under one Diagnostic Code is based upon the rating under another Diagnostic Code.  38 C.F.R. § 4.27.  Diagnostic Code 5201 involves limitation of motion of the arm, Diagnostic Code 2025 is for tenosynovitis and Diagnostic Code 5003 is the rating code for degenerative arthritis.

Under Diagnostic Code 5024, for tenosynovitis, the disability is rated on limitation of motion of the affected part, or as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

Under Diagnostic Code 5201, the code relevant in this appeal, a 20 percent evaluation is assigned for limitation at shoulder level.  A 30 percent rating is assigned when motion is limited to midway between the side and shoulder level.  A 40 percent rating is assigned when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees.  38 C.F.R. § 4.71a, Plate I.  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.

Diagnostic Code 5003 relates to degenerative arthritis and notes that when limitation of motion is noncompensable under the appropriate diagnostic codes for a specific joint, a rating of 10 or 20 percent is for application to be combined, not added depending on the number of joints involved and whether they are major (dominant arm, here the right) or minor (non-dominant arm, here the left).  Note (1) indicates that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion and Note (2) indicates that those ratings will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  Id.  In other words, the Veteran will not be entitled to a rating under both Diagnostic Code 5003 and Diagnostic Code 5201.

For some diagnostic codes, there is a distinction made between major (dominant) and minor upper extremity for rating purposes.  In the instant case, the record reflects the Veteran is right-hand dominant.  Therefore, the right upper extremity is the major extremity.

On VA examination in June 2009 the Veteran reported developing bilateral shoulder pain on or about 1993 after he fell on one shoulder and was lifting with other shoulder.  The Veteran complained of dull aching pain one time per month with normal daily activity.  The pain would usually subside after a couple of days.  The pain was alleviated by treatment with light duty and physical therapy.  The Veteran did not require assisting devices and there was no history of surgery.  He denied any dislocation, subluxation, inflammatory arthritis or prosthesis.  Activities of daily living, to include bathing, toileting and eating, remained intact.  The condition did not affect him occupationally.  There was no ankylosis.  The Veteran's range of motion was not affected by habitus or other factors.  The shoulder was tender to palpation.  An MRI of the right shoulder from January 2009 revealed infraspinatus and supraspinatus tendon tears.  Shoulder flexion was to180 degrees with pain, abduction was to 180 degrees with pain, internal rotation was to 90 degrees and external rotation was 90 degrees with pain.

VA treatment records in December 2009 noted shoulder pain with impingement for which he was sent to physical therapy.  In January 2010 he underwent physical therapy for both shoulders and he was given a steroid injection in the right shoulder in June 2010.  

On VA examination in September 2010 the Veteran reported that the right shoulder condition had been intermittently symptomatic since with remissions.  He treated the shoulder with medication.  Physical examination of the right shoulder revealed limited motion with limited flexion to 170 degrees, abduction to 170 degrees, internal rotation to 85 degrees, and external rotation to 85 degrees.  Repetitive motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination, and there was no additional loss of joint function.  There were findings of guarding of movement, but no evidence of ankylosis, instability, or dislocations.  

On VA examination in September 2012 the examiner noted mild to moderate degenerative joint disease of the right shoulder flexion of the shoulder was to 170 degrees with pain at 165, abduction was to 160 degrees with pain at 155.  Repetitive motion did not cause any additional loss in range of motion.  Functional loss was noted to be due to limited motion, incoordination, and pain.  Empty-can test, external rotation/infraspinatus strength test, and lift-off subscapularis test, were positive.  Muscle strength was 4/5.  No ankylosis was noted.

On VA examination in July 2015 the Veteran reported that he was unable to perform required tasks above the shoulders routinely, and after extended use the Veteran virtually lost all normal function of the shoulders.

For the period prior to October 20, 2015, the evidence of record demonstrates that the Veteran's right shoulder disability is manifested by degenerative joint disease and by limitation of motion, but not to a compensable level under Diagnostic Code 5201.  The Veteran's right shoulder is considered to be a major joint.  The Veteran could flex to 165 degrees and abduct his right shoulder to 155 degrees.  Therefore, as his range of motion is not compensable under Diagnostic Code 5201, the 10 percent rating assigned adequately contemplates his complaints of pain and functional impairment.  Thus, a rating in excess of 10 percent is not warranted as his motion is not limited to shoulder level even considering his complaints of pain and functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca and Mitchell, both supra.

On VA shoulder and arm conditions examination in October 2015, the examiner noted that the Veteran's diagnosis of right shoulder infraspinatus and supraspinatus tendon tears referred to rotator cuff tears specifically.  As such, there was no muscle injury and no evidence to justify a DBQ Muscle Injury template.  There was no history of direct blunt or sharp trauma to the right shoulder area.  Rather, the examiner noted that the right shoulder condition was related to the Veteran's military occupational specialty of parachute jumping in service, and alleged cumulative overuseage.  Furthermore, it was an impossible demand to determine whether any muscle groups were affected unless surgical diagnostic arthroscopy was undertaken, which was well beyond the scope of the examination.  

The examiner diagnosed, based on review of imaging studies, incomplete full thickness tear of the infraspinatus tendon and partial thickness tear of the supraspinatus tendon near its insertion on the humerus, with no evidence of other internal shoulder derangement.  The Veteran endorsed flare-ups in symptoms productive of inability to lift the right arm.  Flexion was to 30 degrees, abduction was to 110 degrees external rotation was to 100 degrees and internal rotation was to 90 degrees, with pain at all ends of motion.  Functionally, the Veteran was limited on reaching overhead.  There was no additional functional loss or additional limitation of  motion after three repetitions.  There was no objective evidence of localized tenderness or pain on palpation, or crepitus.  There was no pain on weight bearing.  The examiner was unable to determine, without resorting to speculation, whether pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength was 5/5.  There was no atrophy or ankyloses.  Hawkins' impingement test, empty-can test, external rotation/ infraspinatus strength test and lift-off subscapularis test were positive.  Imaging studies revealed degenerative or traumatic arthritis.  The examiner noted moderate rotator cuff problem with no occupational impact.

On July 2016 VA examination the examiner noted that cross body adduction test was positive.  There was osteoarthritis of the AC joint with tenderness on palpation.  There was no muscle atrophy or ankyloses.  Strength was 5/5.  Range of motion was painful on active, passive and/or repetitive motion.  Flexion was to 90 degrees, abduction was to 45 degrees, external rotation to 70 degrees and internal rotation to 80 degrees, with moderate to severe pain at all ends of motion.  There was pain on weight bearing. 

Accordingly, from October 20, 2015, VA examination on that date reveals that right shoulder flexion was to 30 degrees and abduction was to 110 degrees.  Thereafter in July 2016 flexion was to 90 degrees and abduction was to 45 degrees.  The Board finds that the Veteran is entitled to a 40 percent rating for his right shoulder disability beginning October 20, 2015.  The Board acknowledges that the Veteran did not actually have right shoulder flexion limited to 25 degrees.  However, the Board finds that the limitation to 30 degrees more closely resembles a limitation to 25 degrees from side, than the limitation of motion limited to shoulder level (90 degrees) contemplated by the 20 percent rating or the limitation of right shoulder motion to midway between side and shoulder level (45 degrees) contemplated by the 30 percent rating.  Therefore, the Board finds that the Veteran's right shoulder disability warrants a 40 percent rating for the period beginning October 20, 2015. 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

Consideration has been given to assigning a higher rating for the right shoulder disability.  However, the evidence does not show that the Veteran had right shoulder ankylosis, fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of the humerus head (flail shoulder).  Further, the Board notes that any additional limitation the Veteran experiences due to pain was accounted for by the VA examiners when determining the Veteran's functional impairment of the right shoulder.  38 C.F.R. § 4.40, 4.45.  The Board finds that the preponderance of the evidence is against a finding that the Veteran has more severe right shoulder symptoms or limitation of motion than that found at the VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular initial rating in excess of 10 percent prior to October 20, 2015, or a rating higher than 40 percent for the functional impairment of his right shoulder disability beginning October 20, 2015.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.

Other Considerations

The Board has also considered whether the Veteran's psychiatric disorder and shoulder disability present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Pertaining to the Veteran's psychiatric disorder, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Throughout the appeal, the Veteran's service-connected psychiatric disorder has manifested with symptoms that are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.130.  For all mental disorders, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant  a particular evaluation; they are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In other words, the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations, and the Board has considered all psychiatric symptomatology reflected in the evidence when considering this appeal.  Moreover, the schedular criteria specifically allow for occupational impairment (even total occupational impairment) and therefore do not warrant the conclusion that employment impairment renders the Veteran's disability picture exceptional or unusual.  Here over a six year period the Veteran has been hospitalized twice for his psychiatric disorder, and these intermittent hospitalizations do not constitute frequent periods of hospitalization over the course of the appeal.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  

Concerning the right shoulder, the Board finds that the rating criteria contemplate the Veteran's shoulder disability.  As noted above, the Veteran's service-connected right shoulder disability was manifested by pain and resulting functional impairment to include limitation of motion.  The rating criteria explicitly provides for evaluation based upon limitation of motion.  To the extent he has functional impairment in addition to limited motion, the Board notes that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, mandate the Board take such impairment into account when determining the appropriate schedular rating.  Consequently, the Board concludes the rating criteria are adequate to evaluate the Veteran's service-connected right shoulder disability and referral for consideration of extraschedular rating is not warranted.

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's service-connected disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the Veteran has not alleged that his psychiatric disorder or right shoulder disability resulted in unemployability during this period on appeal.  The record reflects that over the course of this period, the Veteran was in school and has been employed indifferent capacities.  Therefore, consideration of TDIU under Rice is not warranted in this case.


ORDER

An initial disability rating of 50 percent, but no higher, for the Veteran's acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

An initial disability rating higher than 10 percent for right shoulder infraspinatus and supraspinatus tendon tears from October 1, 2009 to October 20, 2015, is denied.  

A disability rating of 40 percent, and no higher, for right shoulder infraspinatus and supraspinatus tendon tears from October 20, 2015, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


